Opinion by
Mr. Justice Green,
This is a bill for an injunction to restrain the defendant •company -from crossing the tracks of the plaintiff’s railroad at grade with their electric railway tracks. The bill was dismissed by the learned court below upon the ground that it was not reasonably practicable to erect an overhead crossing, and therefore a grade crossing was allowed. In an opinion we have just filed in the case of The Pennsylvania Railroad Company, Lessee, v. The Warren Street Railway Co., the present defendant, ante, p. 74, we have expressed fully our views upon ■all the contentions which arise in the present case. There is no kind of physical obstacle to the erection of an overhead crossing. The cost of its erection was proved to be not more than $2,500. There are no adjoining owners whose property will be interfered with. There are special reasons why there should not be a grade crossing at this place in consequence of the •grades of the plaintiff’s railroad on each side of the crossing, and we are quite unable to agree with the learned court below ,as to the sufficiency of the reasons assigned for granting the grade crossing. There is much less force in the contentions for a grade crossing in the present case than there was in the •case referred to. We think them to be quite without merit, and in clear hostility with all our recent decisions upon this subject. We are clearly of opinion that a grade crossing should have been refused. Without considering the numerous assignments of error in detail it is only necessary to say that we are of opinion on all the testimony that it is reasonably practicable to erect an overhead crossing at the place in question and that it was error in the court below to hold the contrary and to allow a grade crossing.
The decree of the court below is reversed at the cost of the appellee and it is now ordered that the Warren Street Railway Co. be perpetually enjoined from crossing the tracks of the New York Central and Hudson River Railroad Co. at grade.